Ã
                                     //bÆø   Nà\\
                                     ffiKWÆ)
                                      \wll
                                       \#

                  THE THIRTEENTH COURT OF APPEALS

                                    13-13-00581-CV


                                      Mary Fowler
                                           V.
                         Gus Montis, Argiro lnvestments, LLC


                                 On Appeal from the
                 County Court at Law No. 5 of Nueces County, Texas
                         Trial Cause No. 201 3-CV-61603-5


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the county court's judgment and renders judgment dismissing the suit.

The Court orders the judgment VACATED and renders judgment DISMISSED. Costs of

the appeal are adjudged against the appellant.

      We further order this decision certified below for observance.

November 20, 2014